Title: From James Madison to James Monroe, 17 August 1786
From: Madison, James
To: Monroe, James


Dr Sir
Philada. Aug: 17. 1786
I have your favor of the 14th. inst. The expedient of which you ask my opinion has recd. as it deserved all the consideration which the time & other circumstances would allow me to give. I think that in the present State of things, such an arrangement would be beneficial & even pleasing to those most concerned in it; and yet I doubt extremely the policy of your proposing it to Congs. The objections which occur to me are—1. that if the temper & views of Congs. be such as you apprehend, it is morally certain they wd. not enter into the accomodation. Nothing therefore wd. be gained & you wd. have to combat under the disadvantage of having forsaken your first ground—2. If Congs. shd. adopt your expedient as a ground of negociation with G. & the views of S. be such as they must be apprehended to be, it is still more certain that it wod: be rejected on that side, especially under the flattering hopes which the Spirit of Concession in Congs. must have raised. In this event the patrons of the measure now before Congs. wd. return to it with greater eagerness, and with fresh argumts. drawn from the impossibility of making better terms, & from the relaxation into which their opponents will have been betrayed. It is even possible that a foresight of this event might induce a politic concurrence in the experimt. Your knowledge of all circumstances will make you a better judge of the solidity or falacy of these reflections than I can be. I do not extend them because it wd. be superfluous, as well as because it might lead to details which could not prudently be committed to the Mail without the guard of a Cypher. Not foreseeing that any confidential communications on paper wd. happen between us during my absence from Virga. I did not bring mine with me.
